CORRECTED EXAMINER’S AMENDMENT
Corrected Examiner’s Amendment
The below Examiner’s amendment is simply to correct typographical errors present in the Notice of Allowance with Examiner’s Amendment mailed May 5, 2021. The below Examiner’s amendment replaces the amendment set forth in the Notice of Allowance mailed May 5, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Caleb Pollack, Reg. No. 37,912 on April 29, 2021. The telephone interview was simply to address minor informality issues outstanding in the claims, and no substantive amendments were discussed.
The claim amendments presented below are made with reference to the claims and line numbers of the claims as the claims were presented in the Amendment filed February 26, 2021.

In claim 1, line 18, the word “the” has been deleted from the phrase "from the ratings.”

In claim 5, lines 1-2, the phrase “an evaluation question” has been deleted and is replaced by the phrase “one of the evaluation questions.”

In claim 8, line 17, the word “the” has been deleted from the phrase "from the ratings.”

In claim 12, line 2, the phrase “the evaluation question” has been deleted and is replaced by the phrase “one of the evaluation questions.”

In claim 18, line 3, the word “evaluation” is inserted before the word “questions.”

In claim 20, line 4, the word “a” has been deleted and is replaced by the word “the.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-7p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656